Exhibit 10.5

 

MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) made this 2d day
of April, 2004 by and between and AT&T Corp., a corporation organized under the
laws of the State of New York, having an address at 55 Corporate Drive,
Bridgewater, New Jersey 08807 (“Assignor”), and MACK-CALI REALTY CORPORATION, a
Maryland corporation, having an address at 11 Commerce Drive, Cranford, New
Jersey 07016 (“Assignee”).

 

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

Section 1.              Agreement.

 

(a)  Leases. Assignor is the tenant under each of the following leases except
for the Teleport Lease in which case Assignor’s wholly owned subsidiary is the
tenant (collectively, the “Leases”):

 

(i)            Net Lease Agreement dated January 18, 1996 by and between
Connecticut General Life Insurance Company (predecessor to Glenborough
Properties LP), as landlord and Assignor, as tenant, as said Net Lease Agreement
has been amended by a First Amendment to Lease dated January 18, 1996
(collectively, the “15 Vreeland Lease”) for premises located at 15 Vreeland
Road, Florham Park, New Jersey (the “15 Vreeland Property”);

 

(ii)           Lease Agreement dated May 31, 1988 originally between The Rechler
Partnership as subsequently assigned to 290 Davidson, L.L.C. and AT&T Resource
Management Corporation as subsequently assigned to AT&T Credit Holdings Inc. as
further subsequently assigned to Assignor, as amended by the First Amendment to
Lease Agreement dated April 17, 1998 and Consent to Assignment dated July 10,
1998 (collectively, the “290 Davidson Lease”) for premises commonly known as 290
Davidson Avenue, Somerset, New Jersey (the “290 Davidson Property”);

 

(iii)          Office Lease dated December 23, 1998 with Assignor, as tenant and
TR Koll Florham Park Corp., as subsequently assigned to Thirty Vreeland
Associates, L.L.C., as landlord, as amended by that certain Confirmation of
Commencement Agreement dated July 8, 1998, that certain First Amendment to
Office Lease dated October 15, 1999, that certain Confirmation of Commencement
Agreement dated October 25, 1999, that certain Amendment to Office Lease and
Settlement Agreement dated August 8, 2002 and that certain Partial Recapture
Agreement dated October 28, 2003 (collectively, the “30A Vreeland Lease”) for a
portion of the premises located at 30A Vreeland Road, Florham Park, New Jersey
(the “30A Vreeland Property”);

 

--------------------------------------------------------------------------------


 

(iv)          Office Lease dated June 9, 1997 by and between Thirty Vreeland
Associates, L.L.C., successor in interest to TR Koll Florham Park Corp., as
landlord and Assignor, as tenant, as said Office Lease has been amended by an
Amendment to Office Leases and Settlement Agreement dated August 8, 2002
(collectively, the “30B Vreeland Lease”) for premises located at 30 B Vreeland
Road, Florham Park, New Jersey (the “30B Vreeland Property”);

 

(v)           Agreement of Lease dated August 19, 1996 by and between South
Brunswick Investors, L.P., as landlord, and Assignor, as successor in interest
to Teleport Communications Group, Inc., as tenant, as said Agreement of Lease
has been amended by a First Amendment to Agreement of Lease dated September 25,
2002 and a Second Amendment to Agreement of Lease dated January 7, 2004
(collectively, the “437 Ridge Lease”) for premises located at 437 Ridge Road,
Dayton, New Jersey (the “437 Ridge Property”); and

 

(vi)          Agreement of Lease dated November 10, 1987 with Teleport
Associates, as landlord and Teleport Communications Group, Inc. (f/k/a Teleport
Communications Group), as tenant, as amended by an Agreement dated September 26,
1989, as amended by a Second Amendment to Lease dated September 4, 1992, as
amended by a Third Amendment to Lease dated September 14, 1992, as amended by a
Fourth Amendment to Lease dated January 5, 1994, as modified by a Consent
Agreement dated January 5, 1994, as amended by a Commencement Date Agreement
dated November 4, 1994, as amended by a Fifth Amendment to Lease dated May 5,
1995, as a modified by a Consent Agreement dated May 5, 1995, as amended by a
Sixth Amendment to Lease dated May 28, 1998 and as amended by a Seventh
Amendment to Lease dated June 29, 1998 (collectively, the “Teleport Lease”) for
premises commonly referred to as Teleport I and Teleport II, Staten Island, New
York (the “Teleport Property”).  The Teleport Property, the 437 Ridge Property,
the 30B Vreeland Property, the 30A Vreeland Property, the 290 Davidson Property
and the 15 Vreeland Property are referred to collectively as the “Properties”.

 

(b)           Assignment. Assignor hereby agrees to assign its entire right,
title and interest in the Leases to Assignee as of the Closing Date (as
hereinafter defined) subject to the terms and conditions of this Agreement,
including, without limitation, Assignor’s rights with respect to an unused
allowance for tenant improvements under the 30A Vreeland Lease and the 30B
Vreeland Lease (the “Unused TI Allowance”).  With respect to Teleport Lease,
Assignor agrees to cause Teleport Communications Group, Inc. (“TCG”), Assignor’s
wholly owned subsidiary, to assign its entire right, title and interest in the
Teleport Lease to Assignee as of the Closing Date subject to the terms and
conditions of this Agreement.  Assignor hereby agrees to be personally liable to
Assignee for the performance of the indemnity obligations of TCG contained in
its assignment to Assignee, which agreement shall survive the Closing.

 

(c)           Assumption. Assignee hereby agrees to assume the performance of
all rental obligations accruing under the Leases after the Closing Date, and all
of the other terms, covenants and conditions of the Leases as of the Closing
Date (as hereinafter defined) to the extent arising after the Closing Date, all
with full force and effect as to obligations arising after the Closing Date as
if the Assignee had signed the lease originally as tenant named therein, subject
to the terms and conditions of this Agreement.   Assignee hereby agrees that the
obligations herein assumed by the Assignee shall inure jointly and severally to
the landlord

 

2

--------------------------------------------------------------------------------


 

named in the Lease (the “Prime Landlord”), and to the Assignor herein.  This
assumption by Assignee includes any obligation to remove any alterations and
restore the leased premises in connection with such removal, pursuant to the
provisions of any of the Leases.  Assignor represents and warrants to Assignee
that Jack Colasurdo, Global Real Estate Manager, has no knowledge of any
restoration obligation under any of the Leases, except as may be expressly
required by the terms thereof, and to his knowledge, Assignor has received no
notice from a Prime Landlord of any restoration obligation.  Assignor represents
that Jack Colasurdo is the most likely employee or agent of Assignor to have
such knowledge.  As to all rental obligations accruing under the Leases prior to
the Closing Date, and all other obligations arising under the Leases prior to
the Closing Date, Assignor shall remain solely liable.  This Paragraph shall
survive Closing.

 

(d)           Closing Date. For purposes of this Agreement, the term “Closing
Date” shall have the same meaning ascribed to such term in Article X of the 30
Knightsbridge Contract and Kemble Plaza II Contract which are defined in Section
2(c) of this Agreement.

 

(e)           Assignment and Assumption Agreement. On the Closing Date and
subject to the satisfaction of each of the conditions set forth in Section 2 of
this Agreement, the parties shall execute and deliver the following documents
(collectively, the “Assignment and Assumption Agreements”):

 

(i)            Assignment and Assumption of Lease with respect to the
15 Vreeland Property which shall be in the form attached hereto as Exhibit A;

 

(ii)           Assignment and Assumption of Lease with respect to the
290 Davidson Property which shall be in the form attached hereto as Exhibit B;

 

(iii)          Assignment and Assumption of Lease, Sublease and Consent
Agreement with respect to the 30A Vreeland Property which shall be in the form
attached hereto as Exhibit C;

 

(iv)          Assignment and Assumption of Lease with respect to the
30B Vreeland Property which shall be in the form attached hereto as Exhibit D;

 

(v)           Assignment and Assumption of Lease with respect to the 437 Ridge
Property which shall be in the form attached hereto as Exhibit E;

 

(vi)          Assignment and Assumption of Lease with respect to the Teleport
Property, which shall be executed by Assignor’s wholly owned subsidiary,
Teleport Communications Group, Inc. as assignor, and which shall be in the form
attached hereto as Exhibit F;

 

(vii)         Assignment and Assumption of any sublease with respect to any of
the Properties executed by Assignor between the date hereof and the Closing
Date, in substantially the form attached hereto as Exhibit C, with appropriate
modifications, as necessary;

 

3

--------------------------------------------------------------------------------


 

(viii)        A duly executed certificate of an Assistant Secretary of Assignor,
certifying that the signatory to the documents being executed and delivered by
Assignor is authorized to sign said documents on behalf of Assignor;

 

(ix)           A duly executed certificate of corporate resolution of Assignee,
authorizing the subject transaction;

 

(x)            Certificate confirming the continued accuracy of Assignor’s
representations hereunder;

 

(xi)           Certificate confirming the continued accuracy of Assignee’s
representations hereunder; and

 

(xii)          A closing statement with pro-rations of income and expense with
respect to the Properties.

 

(xiii)         the parties shall execute a sublease pursuant to which Assignee
subleases to Assignor a portion of the 290 Davidson Property for a term of one
year and which sublease shall be in the form of sublease approved by the parties
and attached hereto as Exhibit I; and

 

(xiv)        the parties shall execute a sublease pursuant to which Assignee
subleases to Assignor the 15 Vreeland Property for a term of ninety (90) days,
and which sublease shall be in the form of sublease approved by the parties and
attached hereto as Exhibit J.

 

(f)            Security Deposit for 30A Vreeland Property. On the Closing Date
and upon execution of the Assignment and Assumption of Lease, Sublease and
Consent Agreement with respect to the 30A Vreeland Property, Assignor shall
transfer to Assignee the security deposit posted by The Louis Berger Group, Inc.
in connection with that certain Sublease dated September 23, 2003 between
Assignor, as sublandlord and The Louis Berger Group, Inc., as subtenant, as
supplemented by that certain Sublease Consent and Nondisturbance Agreement dated
October 17, 2003 by and among Landlord, Assignor and Subtenant (collectively,
the “Louis Berger Sublease”) for a portion of the 30A Vreeland Property. 
Assignor agrees, promptly upon execution and delivery of this Agreement by both
parties, to send to The Louis Berger Group, Inc. the estoppel certificate
attached hereto as Exhibit K and to diligently seek and make commercially
reasonable efforts to obtain the execution of such certificate by The Louis
Berger Group, Inc; provided, however, that the obtaining of such estoppel
certificate from The Louis Berger Group, Inc. shall not be a precondition to the
Closing.

 

(g)           Subleases Prior to Closing Date.

 

(i)            In the event Assignor subleases any of the properties which are
the subject of the Leases after the Effective Date and prior to the Closing
Date, not including the Louis Berger Sublease, Assignor and Assignee shall share
any Net Revenues (as hereinafter defined) if, as and when received by Assignor
(or after Closing, if, as and when received by Assignee) in connection with any
subletting in a ratio of fifty percent (50%) to Assignor and fifty percent (50%)
to Assignee.  Assignor agrees not to enter into any subleases prior to the
Closing Date without the prior written consent of Assignee, which shall not be
unreasonably withheld.

 

4

--------------------------------------------------------------------------------


 

(ii)           “Net Revenues” shall mean in the aggregate of all rents,
additional charges, or other consideration payable under a sublease to Assignee
by the subtenant less (1) any tenant improvement allowances; (2) leasing
commissions due and owing to a real estate brokerage firm; (3) other customary
and reasonable concessions, costs and fees incurred by Tenant in connection with
the subleasing.  Assignee shall be solely responsible for any fee splitting
obligations to a Prime Landlord for any subleases under any of the Leases, but
any such obligation shall be a deductible cost in computing Net Revenues.

 

(h)           Subleases After Closing Date.  In the event Assignee subleases any
of the Teleport Property after the Closing Date, Assignor and Assignee shall
share any Net Revenues if, as and when received by Assignee in connection with
any subletting through December 31, 2008 in a ratio of forty percent (40%) to
Assignor and sixty percent (60%) to Assignee which shall be payable by Assignee
immediately upon receipt thereof.  All other revenues from subleases entered
into by Assignee after Closing shall be for the sole benefit of Assignee.

 

(i)            Pro-Rations.  At Closing, items of income and expense, such as
rents, shall be adjusted between the parties as of the Closing Date, including
the rent under the Louis Berger Group, Inc Sublease.

 

(j)            Lack of Landlord Approval.  (i)  If, as of the Closing Date,
Assignor has not received the consent of a particular Prime Landlord to the
assignment of its lease, or if such Prime Landlord refuses to consent to the
assignment, the Closing shall proceed as to the remaining Properties, and, on
and after the Closing Date until such landlord consent is received, Assignee
agrees that it shall reimburse Assignor, within thirty (30) days after receipt
of an invoice, for all reasonable out-of-pocket expenses incurred by Assignor
with respect to the particular lease to the extent arising and attributable to
the period after Closing, including all rental payments and other expenses with
respect to such lease to the extent accruing after the Closing Date, and
Assignee agrees to indemnify, defend and hold harmless Assignor against any
other liability under such lease arising after the Closing Date, including a
claim by the Prime Landlord that this agreement constitutes a default under the
particular lease, provided (x) Assignor, within fifteen (15) days after its
receipt of same, pays to Assignee any sublease rents or other income derived
from such leasehold with respect to the period after the Closing Date, (y)
Assignor does not commit any other default under the particular lease, and (z)
Assignor follows Assignee’s lawful written directions with respect to the use
and operation of the leased premises, including, without limitation, a request
to the Prime Landlord for consent to an assignment or sublease desired by
Assignee and the execution of the appropriate documentation to effectuate such
transaction.  Assignee shall also reimburse Assignor for Assignor’s reasonable
out-of-pocket expenses in complying with the directions of Assignee, and
Assignee’s indemnity obligations shall apply to any such assignment or sublease
into which Assignor enters.  If the Prime Landlord ultimately consents to the
assignment from Assignor to Assignee, the parties shall execute and deliver the
appropriate assignment document.

 

(ii)           Notwithstanding the foregoing, if a Prime Landlord recaptures a
Property pursuant to its Lease, such property shall be removed from this
Agreement and the Purchase Prices under the 30 Knightsbridge Contract and the
Kemble Plaza II Contract (as hereafter defined), shall each be increased by
fifty percent (50%) of the present value of the base or fixed rent which will no
longer be payable under the recaptured Lease for the balance of its

 

5

--------------------------------------------------------------------------------


 

existing term.  The present value of such future rent payments shall be
calculated by using a discount figure of nine percent (9%).

 

(k)           Contracts.  Assignor agrees that all written service contracts and
agreements with respect to the Properties (collectively, “Contracts”), other
than the agreements covered by the Assignment and Assumption Agreements, shall
be terminated as of the Closing and Assignee shall have no liability
thereunder.  Assignor agrees to indemnify, defend and hold Assignee harmless
from any claim or liability arising out of the Contracts.  This obligations
shall survive Closing.

 

(l)            Obligations:  Assignor agrees that, between the date hereof and
the Closing, it will comply with all of its obligations under the agreements
covered by the Assignment and Assumption Agreements.

 

(m)          Assignor agrees, promptly upon execution and delivery of this
Agreement by both parties, to send to each of the Prime Landlords an estoppel
certificate substantially in all of the forms attached hereto as Exhibit L and
to diligently seek and make commercially reasonable efforts to obtain the
execution of such certificate by each Prime Landlord; provided, however, that
the obtaining of such estoppel certificates from the Prime Landlords shall not
be a precondition to the Closing.

 

(n)           At Closing, Assignor shall deliver possession of the Properties to
Assignee, vacant (except for such furniture as Assignee has elected to keep) and
broom clean, subject only to (i) the Subleases, and (ii) the subleases from
Assignee to Assignor pursuant to this Agreement.

 

(o)           Assignee shall not have, and there is excluded from the Assignment
of the Leases, the right to renew any of the Leases beyond their existing terms,
unless Assignee secures from the particular Prime Landlord a full and complete
release of Assignor from all liability under such Lease with respect to the
renewal term or terms.  The foregoing shall not affect the right of Assignee to
enter into a new lease on its own of any Property.

 

Section 2.              Indivisible Economic Package and Contingencies.

 

(a)           Indivisible Economic Package.  Except as provided above, Assignee
has no right to assume, and Assignor has no obligation to assign, less than all
of the Leases, it being the express agreement and understanding of Assignee and
Assignor that, as a material inducement to Assignor and Assignee to enter into
this Agreement, Assignee has agreed to assume, and Assignor has agreed to
assign, all of the Leases, subject to and in accordance with the terms and
conditions hereof.

 

(b)           Prime Landlord Consent Contingency.  Except as provided in
Section 1, above, this Agreement and the obligations of the parties hereunder
are expressly conditioned upon Assignor’s obtaining the prior written consent of
the Prime Landlord of each of the Leases, if such written consent is required
under the Leases, which consent requests shall be in the form attached hereto as
Exhibit G, as well as the failure of any Prime Landlord to exercise any
recapture rights contained in the Leases.  Assignor agrees to diligently seek
and make commercially reasonable efforts to obtain such consents. Upon request
by Assignor, Assignee shall use commercially reasonable efforts to assist
Assignor in obtaining the required consents

 

6

--------------------------------------------------------------------------------


 

from the Prime Landlords. Assignee shall promptly deliver to Assignor any
information requested by each Prime Landlord (in connection with the Prime
Landlord’s approval of the applicable assignment and assumption agreement) with
respect to the nature and operation of Assignee’s business and/or the financial
condition of Assignee and shall promptly execute any consent documents or
amendments reasonably requested by the Prime Landlord provided same shall not
require Assignee to pay any consideration to the Prime Landlord.

 

(c)           Additional Contingencies. This Agreement and the obligations of
the parties hereunder are further expressly contingent upon the satisfaction of
the following conditions which must occur contemporaneously on the Closing Date:

 

(i)            the parties shall close title to real property located at 30
Knightsbridge, Piscataway, New Jersey (the “30 Knightsbridge Property”) whereby
Assignor shall sell and Assignee shall purchase said real property, and Assignee
shall lease-back a portion of the property to Assignor, in accordance with the
terms and conditions of that certain Agreement of Purchase and Sale (the “30
Knightsbridge Contract”) agreed to by the parties and executed contemporaneously
with this Agreement;

 

(ii)           the parties shall close title to real property located at Kemble
Plaza II, 412 Mt. Kemble Avenue, Morris Township, New Jersey and that certain
parcel containing approximately 25 acres commonly known as Lot 15, Block 23.02
(collectively, the “Kemble Plaza II Property”) whereby Assignor shall sell and
Assignee shall purchase said real property, and Assignee shall lease-back the
property to Assignor, in accordance with the terms and conditions of that
certain Agreement of Purchase and Sale (the “Kemble Plaza II Contract”) agreed
to by the parties and executed contemporaneously with this Agreement;

 

(iii)          the parties shall execute a lease amendment pursuant to which
Assignor shall extend its lease for a ten year term with respect to real
property located at Kemble Plaza I, 340 Mt. Kemble Avenue, Morris Township, New
Jersey (the “Kemble Plaza I Property”) which lease amendment shall be in the
form of lease amendment approved by the parties and attached hereto as Exhibit
H;

 

(iv)          Assignee’s obligation to close this transaction shall be subject
to its evaluation of the Properties and the Leases.  Assignee’s rights and
obligations with respect to this evaluation shall be identical to those
contained in Article V of the 30 Knightsbridge Contract and the Kemble Plaza II
Contract, which article is incorporated herein by reference.  Assignee shall
have the right to terminate this Agreement to the same extent as provided in
said Article V and will lose such right if it is not exercised within the
Evaluation Period, as defined therein; and

 

(v)           All of the Leases must remain in full force and effect as of the
Closing, and nothing shall have occurred, such as casualty or condemnation,
which, upon notice or the passage of time, or both, would result in the
termination of a Lease.; provided, however, that Assignee shall have the right
to keep the agreement in force with respect to the other Properties by agreeing
to make to Assignor the payment described in Section 1(j)(ii) with respect to
the terminated Lease.

 

7

--------------------------------------------------------------------------------


 

(d)           Termination.  Except as provided in Section 1, above, in the event
any of the contingencies set forth in Section 2(b) and Section 2(c) (the
“Section 2 Contingencies”) are not satisfied as of the Closing Date, either
party shall have the right to terminate this Agreement.

 

Section 3.              Assignor Representations and Warranties.  Assignor
represents and warrants to Assignee the following, all of which shall be
reaffirmed by Assignor as true, accurate and complete on the Closing Date:

 


(A)           STATUS. ASSIGNOR IS A CORPORATION, DULY ORGANIZED AND VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW YORK AND
AUTHORIZED TO DO BUSINESS IN THE STATE OF NEW JERSEY.


 


(B)           AUTHORITY.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND ALL
OTHER DOCUMENTS NOW OR HEREAFTER TO BE EXECUTED AND DELIVERED BY ASSIGNOR
PURSUANT TO THIS AGREEMENT (COLLECTIVELY, THE “ASSIGNOR DOCUMENTS”) AND THE
PERFORMANCE OF ASSIGNOR’ OBLIGATIONS HEREUNDER AND UNDER THE ASSIGNOR DOCUMENTS
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF ASSIGNOR, AND
THIS AGREEMENT CONSTITUTES, AND THE ASSIGNOR DOCUMENTS WILL CONSTITUTE, THE
LEGAL, VALID AND BINDING OBLIGATION OF ASSIGNOR, ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS, SUBJECT TO BANKRUPTCY, REORGANIZATION AND OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS MAY BE
LIMITED BY GENERAL EQUITABLE PRINCIPLES.  THE PERSON SIGNING THIS AGREEMENT ON
BEHALF OF ASSIGNOR HAS BEEN DULY AUTHORIZED TO SIGN AND DELIVER THIS AGREEMENT
ON BEHALF THEREOF.


 


(C)           NON-CONTRAVENTION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE ASSIGNOR DOCUMENTS BY ASSIGNOR AND THE CONSUMMATION BY ASSIGNOR OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT (I) VIOLATE ANY JUDGMENT, ORDER,
INJUNCTION, DECREE, REGULATION OR RULING OF ANY COURT OR AUTHORITY HAVING
JURISDICTION OVER ASSIGNOR, (II)  CONFLICT WITH, RESULT IN A BREACH OF, OR
CONSTITUTE A DEFAULT UNDER THE ORGANIZATIONAL DOCUMENTS OF ASSIGNOR, (III)
VIOLATE ANY NOTE OR OTHER EVIDENCE OF INDEBTEDNESS, ANY MORTGAGE, DEED OF TRUST
OR INDENTURE TO WHICH ASSIGNOR IS A PARTY OR BY WHICH IT IS BOUND, OR
(IV) PROVIDED THE CONSENTS OF THE PRIME LANDLORDS ARE OBTAINED, VIOLATE ANY
LEASE OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH ASSIGNOR IS A PARTY OR
BY WHICH IT IS BOUND.


 


(D)           CONSENTS.  OTHER THAN THE CONSENTS OF THE PRIME LANDLORDS, NO
CONSENT, WAIVER, APPROVAL OR AUTHORIZATION IS REQUIRED FROM ANY PERSON OR ENTITY
(THAT HAS NOT ALREADY BEEN OBTAINED) IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ASSIGNOR DOCUMENTS BY ASSIGNOR OR THE
PERFORMANCE BY ASSIGNOR OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(E)           ASSIGNOR’S INTEREST.  ASSIGNOR HAS GOOD TITLE TO THE LEASEHOLD
ESTATES CREATED BY THE LEASES, OTHER THAN THE TELEPORT LEASE (THE “ASSIGNOR
LEASEHOLD ESTATES”) AND THE SUBLEASES AFFECTING THE ASSIGNOR LEASEHOLD ESTATES
(THE “ASSIGNOR SUBLEASES”) AND HAS NOT TRANSFERRED, ASSIGNED, SOLD, CONVEYED,
PLEDGED, MORTGAGED, GRANTED A SECURITY INTEREST IN, OR OTHERWISE DISPOSED OF THE
ASSIGNOR LEASEHOLD ESTATES OR THE ASSIGNOR SUBLEASES ANY PORTION THEREOF OR
INTEREST THEREIN OR GRANTED ANY OPTION TO ANY PERSON OR ENTITY TO ACQUIRE THE
ASSIGNOR LEASEHOLD ESTATES.  THE ASSIGNOR LEASEHOLD ESTATES AND THE ASSIGNOR
SUBLEASES ARE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, LIABILITIES, CLAIMS,
EXCEPTIONS, COVENANTS AND RESTRICTIONS OF ANY

 

8

--------------------------------------------------------------------------------


 


KIND OR CHARACTER, INCLUDING BUT NOT LIMITED TO, ANY SECURITY INTERESTS OR, ANY
RESTRICTION ON SALE OR ASSIGNMENT OR GRANTING OF ANY OPTION, RIGHT OR AGREEMENT
FOR THE PURCHASE OR ACQUISITION OF THE SAME OR ANY INTEREST IN THE SAME.


 


(F)            TELEPORT STATUS. TELEPORT IS A CORPORATION, DULY ORGANIZED AND
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
AND AUTHORIZED TO TRANSACT BUSINESS IN THE STATE OF NEW YORK.


 


(G)           TELEPORT AUTHORITY.  THE EXECUTION AND DELIVERY OF ALL OTHER
DOCUMENTS NOW OR HEREAFTER TO BE EXECUTED AND DELIVERED BY TELEPORT PURSUANT TO
THIS AGREEMENT (COLLECTIVELY, THE “TELEPORT DOCUMENTS”) AND THE PERFORMANCE OF
TELEPORT’S OBLIGATIONS HEREUNDER AND UNDER THE TELEPORT DOCUMENTS HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF TELEPORT, AND THIS AGREEMENT
CONSTITUTES, AND THE TELEPORT DOCUMENTS WILL CONSTITUTE, THE LEGAL, VALID AND
BINDING OBLIGATION OF TELEPORT, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS,
SUBJECT TO BANKRUPTCY, REORGANIZATION AND OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS MAY BE LIMITED BY
GENERAL EQUITABLE PRINCIPLES.


 


(H)           NON-CONTRAVENTION REGARDING TELEPORT.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE TELEPORT DOCUMENTS BY TELEPORT AND THE CONSUMMATION BY
TELEPORT OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT (I) VIOLATE ANY
JUDGMENT, ORDER, INJUNCTION, DECREE, REGULATION OR RULING OF ANY COURT OR
AUTHORITY HAVING JURISDICTION OVER TELEPORT, (II) CONFLICT WITH, RESULT IN A
BREACH OF, OR CONSTITUTE A DEFAULT UNDER THE ORGANIZATIONAL DOCUMENTS OF
TELEPORT, (III) VIOLATE ANY NOTE OR OTHER EVIDENCE OF INDEBTEDNESS, ANY
MORTGAGE, DEED OF TRUST OR INDENTURE TO WHICH TELEPORT IS A PARTY OR BY WHICH IT
IS BOUND, OR (IV) PROVIDED THE APPROVALS ARE OBTAINED, VIOLATE ANY LEASE OR
OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH TELEPORT IS A PARTY OR BY WHICH
IT IS BOUND.


 


(I)            TELEPORT CONSENTS.  SUBJECT TO RECEIPT OF THE LANDLORD CONSENTS,
NO CONSENT, WAIVER, APPROVAL OR AUTHORIZATION IS REQUIRED FROM ANY PERSON OR
ENTITY (THAT HAS NOT ALREADY BEEN OBTAINED) IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THE TELEPORT DOCUMENTS BY TELEPORT OR THE PERFORMANCE BY TELEPORT OF
THE TRANSACTIONS CONTEMPLATED HEREBY


 


(J)            TELEPORT LEASEHOLD ESTATE.  TELEPORT HAS GOOD TITLE TO THE
LEASEHOLD ESTATE CREATED BY THE TELEPORT LEASE (THE “TELEPORT LEASEHOLD ESTATE”;
AND COLLECTIVELY WITH THE ASSIGNOR LEASEHOLD ESTATES, THE “LEASEHOLD ESTATES”)
AND ANY SUBLEASE AFFECTING THE TELEPORT LEASEHOLD ESTATE, IF ANY (A “TELEPORT
SUBLEASE”) AND HAS NOT TRANSFERRED, ASSIGNED, SOLD, CONVEYED, PLEDGED,
MORTGAGED, GRANTED A SECURITY INTEREST IN, OR OTHERWISE DISPOSED OF THE TELEPORT
LEASEHOLD ESTATE OR ANY TELEPORT SUBLEASE, OR ANY PORTION THEREOF OR INTEREST
THEREIN OR GRANTED ANY OPTION TO ANY PERSON OR ENTITY TO ACQUIRE SUCH LEASEHOLD
ESTATE OR TELEPORT SUBLEASE.  THE TELEPORT LEASEHOLD ESTATE AND ANY TELEPORT
SUBLEASE IS FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, LIABILITIES, CLAIMS,
EXCEPTIONS, COVENANTS AND RESTRICTIONS OF ANY KIND OR CHARACTER, INCLUDING BUT
NOT LIMITED TO, ANY SECURITY INTERESTS OR, ANY RESTRICTION ON SALE OR ASSIGNMENT
OR GRANTING OF ANY OPTION, RIGHT OR AGREEMENT FOR THE PURCHASE OR ACQUISITION OF
THE SAME OR ANY INTEREST IN THE SAME.


 

9

--------------------------------------------------------------------------------


 


(K)           NON-CONTRAVENTION.  THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT VIOLATE ANY JUDGMENT, ORDER, INJUNCTION, DECREE,
REGULATION OR RULING OF ANY COURT OR GOVERNMENTAL AUTHORITY HAVING JURISDICTION
OVER THE PROPERTIES, THE LEASEHOLD ESTATES, THE TELEPORT SUBLEASES OR THE
ASSIGNOR SUBLEASES (COLLECTIVELY, THE “SUBLEASES”).


 


(L)            SUITS AND PROCEEDINGS.  EXCEPT AS LISTED IN SCHEDULE 1.1(R)(I),
THERE ARE NO LEGAL ACTIONS, SUITS, ARBITRATIONS, ADMINISTRATIVE PROCEEDINGS OR
SIMILAR PROCEEDINGS PENDING AND SERVED, OR, TO ASSIGNOR’S KNOWLEDGE, THREATENED
IN WRITING AGAINST OR AFFECTING THE LEASEHOLD ESTATES, THE SUBLEASES OR THE
PROPERTIES WHICH IF ADVERSELY DETERMINED, WOULD MATERIALLY AND ADVERSELY AFFECT
THE VALUE OF THE LEASEHOLD ESTATES (OR THE CONTINUED OPERATIONS THEREOF).


 


(M)          LEASES/TENANTS.


 

(I)            THE DOCUMENTS EVIDENCING THE LEASES AND THE LOUIS BERGER SUBLEASE
PREVIOUSLY PROVIDED TO ASSIGNEE ARE, IN ALL MATERIAL RESPECTS, TRUE, ACCURATE
AND COMPLETE COPIES OF THE LEASES AND THE LOUIS BERGER SUBLEASE, INCLUDING ALL
AMENDMENTS THERETO, AND REPRESENT ALL SUCH DOCUMENTS IN SELLER’S POSSESSION. 
THERE ARE NO MATERIAL OMISSIONS OF RELEVANT DOCUMENTS.

 

(II)           NEITHER ASSIGNOR NOR TELEPORT (THE “ASSIGNOR PARTIES”) IS IN
MONETARY DEFAULT UNDER ANY LEASE OR SUBLEASE, NOR HAVE THEY RECEIVED A NOTICE OF
DEFAULT UNDER ANY OF THE LEASES OR THE SUBLEASES.  TO ASSIGNOR’S KNOWLEDGE, THE
LANDLORDS UNDER THE LEASES ARE NOT IN DEFAULT UNDER THE LEASES, THE SUBTENANTS
UNDER THE SUBLEASES ARE NOT IN DEFAULT UNDER THE SUBLEASES, AND NO EVENT HAS
OCCURRED WHICH WITH THE PASSAGE OF TIME, OR THE GIVING OF NOTICE, OR BOTH, WOULD
CONSTITUTE A DEFAULT BY ANY OF SUCH PARTIES UNDER THE APPLICABLE LEASES OR
SUBLEASES.

 


(N)           FINANCIAL MATTERS.  ATTACHED HERETO AS SCHEDULE 3(N) IS A SCHEDULE
OF OPERATING COSTS FOR EACH PROPERTY FOR THE PRIOR CALENDAR YEAR (I.E., RENT,
ADDITIONAL RENT, TAXES, UTILITIES, PROPERTY MAINTENANCE AND OPERATING COST),
WHICH, TO THE KNOWLEDGE OF ASSIGNOR, IS TRUE, ACCURATE AND COMPLETE IN ALL
MATERIAL RESPECTS.


 


(O)           LICENSES, PERMITS AND VIOLATIONS. NEITHER OF THE ASSIGNOR PARTIES
HAS RECEIVED WRITTEN NOTICE THAT ANY LICENSE, CERTIFICATE OR PERMIT WITH RESPECT
TO THE PROPERTIES HAS BEEN OR IS THREATENED TO BE REVOKED, NOR HAVE THEY
RECEIVED WRITTEN NOTICE OF ANY VIOLATION OF LAW OR CODE WITH RESPECT TO ANY OF
THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, A NOTICE OF VIOLATION FOR FAILURE
TO POSSESS A LEGALLY REQUIRED LICENSE, CERTIFICATE OR PERMIT.


 


(P)           LEASING COMMISSION AGREEMENTS.  THERE ARE NO COMMISSIONS OWING
WITH RESPECT TO ANY OF THE SUBLEASES (OR BY THE TENANT UNDER ANY OF THE LEASES)
AND THERE ARE NO EXISTING LEASING COMMISSION OR BROKERAGE AGREEMENTS AFFECTING
THE LEASEHOLD ESTATES OR THE SUBLEASES, WHICH WOULD BE BINDING UPON ASSIGNEE AS
A RESULT OF THE CLOSING OF THE ASSIGNMENTS CONTEMPLATED BY THIS AGREEMENT, OR AS
A RESULT OF ANY FUTURE ASSIGNMENTS OR SUBLEASES EFFECTED BY ASSIGNEE.


 


(Q)           CONDEMNATION.  NONE OF THE ASSIGNOR PARTIES HAS RECEIVED NOTICE OF
ANY PENDING OR CONTEMPLATED CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS AFFECTING
THE LEASEHOLD ESTATES OR THE PROPERTIES, AND TO ASSIGNOR’S KNOWLEDGE, THERE IS
NO:  (I) PENDING OR CONTEMPLATED


 

10

--------------------------------------------------------------------------------


 


ANNEXATION OR CONDEMNATION PROCEEDING AFFECTING, OR WHICH MAY AFFECT, ALL OR ANY
PORTION OF THE LEASEHOLD ESTATES OR THE PROPERTIES; OR (II) PROPOSED CHANGE IN
ROAD PATTERNS OR GRADES WHICH MAY ADVERSELY AFFECT ACCESS TO ANY ROADS PROVIDING
A MEANS OF INGRESS TO OR EGRESS FROM THE LEASEHOLD ESTATES OR THE PROPERTIES.


 


(R)            REAL PROPERTY TAXES.  TO THE KNOWLEDGE OF THE ASSIGNOR PARTIES,
NONE OF THE PROPERTIES IS PRESENTLY SUBJECT TO A TAX ABATEMENT OR OTHER
AGREEMENT REDUCING THE REAL PROPERTY TAXES PAYABLE.  NEITHER OF THE ASSIGNOR
PARTIES HAS FILED A TAX APPEAL WHICH IS PRESENTLY PENDING WITH RESPECT TO ANY OF
THE PROPERTIES.


 


(S)           ASSESSMENTS.  ASSIGNOR HAS NO KNOWLEDGE OF ANY ASSESSMENTS,
CONFIRMED OR UNCONFIRMED, AFFECTING ANY OF THE PROPERTIES.


 


(T)            ISRA.   ASSIGNOR’S SIC CODE IS 4813, WHICH PRESENTLY EXCLUDES THE
PROPERTIES FROM THE DEFINITION OF AN “INDUSTRIAL ESTABLISHMENT” AS DEFINED IN
THE INDUSTRIAL SITE RECOVERY ACT, N.J.S.A. 13:1K-6 ET SEQ.


 


(U)           PARKING LEASE.  THE PARKING LEASE WITH RESPECT TO THE 290 DAVIDSON
PROPERTY, BETWEEN ASSIGNOR AND THE PRIME LANDLORD, HAS EXPIRED BY ITS TERMS.


 


(V)           UNUSED TI ALLOWANCE.  ASSIGNOR HAS NOT DRAWN DOWN ANY PART OF THE
UNUSED TI ALLOWANCE UNDER PARAGRAPH 2(B) OF THE AMENDMENT TO OFFICE LEASE AND
SETTLEMENT AGREEMENT DATED AUGUST 8, 2002, COMPRISING A PART OF THE 30A VREELAND
LEASE AND THE 30B VREELAND LEASE.


 

The representations and warranties made by Assignor in this Section 3 and
elsewhere in this Agreement are true and correct as of the date of this
Agreement, shall be true and correct and deemed repeated as of the Closing, and
shall survive the Closing for a period of one year, except for the
representation in Paragraph 1(c) with regard to restoration obligations which
shall survive as to any Lease until one hundred eighty (180) days after the
expiration of such Lease, unless specifically declared in this Agreements as not
surviving Closing.

 

Section 4.              Assignee Representations and Warranties.  Assignee
represents and warrants to Assignor the following, all of which shall be
reaffirmed by Assignee as true, accurate and complete on the Closing Date:

 


(A)           STATUS. ASSIGNEE IS A CORPORATION, DULY ORGANIZED AND VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND AND
AUTHORIZED TO DO BUSINESS IN THE STATE OF NEW JERSEY.


 


(B)           AUTHORITY.  AS OF THE CLOSING DATE, THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND ALL OTHER DOCUMENTS NOW OR HEREAFTER TO BE EXECUTED AND
DELIVERED BY ASSIGNEE PURSUANT TO THIS AGREEMENT (COLLECTIVELY, THE “ASSIGNEE
DOCUMENTS”) AND THE PERFORMANCE OF ASSIGNEE’S OBLIGATIONS HEREUNDER AND UNDER
THE ASSIGNEE DOCUMENTS WILL HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON
THE PART OF ASSIGNEE, AND THIS AGREEMENT WILL CONSTITUTE, AND THE ASSIGNEE
DOCUMENTS WILL CONSTITUTE, THE LEGAL, VALID AND BINDING OBLIGATION OF ASSIGNEE,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO BANKRUPTCY,
REORGANIZATION AND OTHER


 

11

--------------------------------------------------------------------------------


 


SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT
AS MAY BE LIMITED BY GENERAL EQUITABLE PRINCIPLES.  THE PERSON SIGNING THIS
AGREEMENT ON BEHALF OF ASSIGNEE WILL HAVE BEEN DULY AUTHORIZED TO SIGN AND
DELIVER THIS AGREEMENT ON BEHALF THEREOF.


 


(C)           NON-CONTRAVENTION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE ASSIGNEE DOCUMENTS BY ASSIGNEE AND THE CONSUMMATION BY ASSIGNEE OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT (I) VIOLATE ANY JUDGMENT, ORDER,
INJUNCTION, DECREE, REGULATION OR RULING OF ANY COURT OR AUTHORITY HAVING
JURISDICTION OVER ASSIGNEE, (II)  CONFLICT WITH, RESULT IN A BREACH OF, OR
CONSTITUTE A DEFAULT UNDER THE ORGANIZATIONAL DOCUMENTS OF ASSIGNEE, (III)
VIOLATE ANY NOTE OR OTHER EVIDENCE OF INDEBTEDNESS, ANY MORTGAGE, DEED OF TRUST
OR INDENTURE TO WHICH ASSIGNEE IS A PARTY OR BY WHICH IT IS BOUND, OR
(IV) PROVIDED THE CONSENTS OF THE PRIME LANDLORDS ARE OBTAINED, VIOLATE ANY
LEASE OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH ASSIGNEE IS A PARTY OR
BY WHICH IT IS BOUND.


 


(D)           CONSENTS.  OTHER THAN THE CONSENTS OF THE PRIME LANDLORDS, NO
CONSENT, WAIVER, APPROVAL OR AUTHORIZATION IS REQUIRED FROM ANY PERSON OR ENTITY
(THAT HAS NOT ALREADY BEEN OBTAINED) IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ASSIGNEE DOCUMENTS BY ASSIGNEE OR THE
PERFORMANCE BY ASSIGNEE OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(E)           SUITS AND PROCEEDINGS.  EXCEPT AS LISTED IN SCHEDULE 4(E), THERE
ARE NO LEGAL ACTIONS, SUITS, ARBITRATIONS, ADMINISTRATIVE PROCEEDINGS OR SIMILAR
PROCEEDINGS PENDING AND SERVED, OR, TO ASSIGNEE’S KNOWLEDGE, THREATENED IN
WRITING AGAINST OR AFFECTING ASSIGNEE WHICH IF ADVERSELY DETERMINED, WOULD
MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE BY ASSIGNEE OF ITS OBLIGATIONS
HEREUNDER.


 

The representations and warranties made by Assignee in this Section 4 and
elsewhere in this Agreement are true and correct as of the date of this
Agreement, shall be true and correct and deemed repeated as of the Closing, and
shall survive the Closing for a period of one years, unless specifically
declared in this Agreements as not surviving Closing.

 

Section 5.              Guaranty and Indemnification.

 

(a)           In the event any of the Leases are assigned to a Permitted
Assignee (as defined in Section 7(b) of this Agreement), Assignee
unconditionally guarantees to Assignor the full and punctual performance and
observance of all of the terms, covenants and conditions in the Leases on the
part of the Permitted Assignee to be kept, performed or observed.

 

(b)           The liability of Assignee hereunder shall in no way be affected by
(i) the release or discharge of the Permitted Assignee in any creditors
receivership, bankruptcy or other proceeding, (ii) the impairment, limitation or
modification of the liability of the Permitted Assignee or its estate in
bankruptcy, or of any remedy for the enforcement of the Permitted Assignee’s
said liability under each of the Leases resulting from the operation of any
present or future provision of the Federal Bankruptcy Code or other statute or
from the decision of any court, (iii) the rejection or disaffirmance of any of
the Leases in any such proceedings, (iv) the assignment, sublease or transfer of
any of the Leases by Permitted Assignee, (v) any disability or

 

12

--------------------------------------------------------------------------------


 

other defense of the Permitted Assignee, or (vi) the cessation from any cause
whatsoever of the liability of the Permitted Assignee.

 

(c)           Notwithstanding any assignment of any of the Leases to a Permitted
Assignee, Assignee agrees to indemnify, defend and hold Assignor harmless from
and against any claim, demand, cause of action, charge, judgment, damage,
liability, cost or expense (including, without limitation, reasonable attorneys’
fees and legal costs) arising out of any of the Leases in connection with events
occurring on or after the Closing Date.

 

Section 6.              Default and Right to Re-enter.

 

(a)           Assignee agrees to give Assignor immediate notice of any default
under the Leases and an opportunity to cure such default within the time period
specified for such default in the applicable Lease.  Assignor shall have the
right, but not the obligation, to cure any default under the Leases. If Assignor
cures such default and is not reimbursed by Assignee for the cost of such cure
within five (5) days after written demand or Assignee fails to cure the default
within the applicable cure period, Assignor shall be entitled to resume
possession of the premises and the subject Lease shall continue as a direct
lease between Landlord and Assignor. In such event, Assignor may, without
notice, re-enter the leased premises and resume possession of the leased
premises either by force or otherwise, and dispossess by summary proceedings or
otherwise, Assignee or the Permitted Assignee, as the case may be, and remove
their effects and hold the leased premises as if the assignment and assumption
of lease with respect to such leased premises had not been made, and Assignee
hereby waives the service of notice of intention to re-enter or to institute
legal proceedings to that end. In the event of re-entry by Assignor, Assignor
may remove all persons and property from the leased premises and such property
may be removed and stored in a public warehouse or elsewhere at the cost of, and
for the account of, Assignee, without notice or resort to legal process and
without being deemed guilty of trespass, or becoming liable for any loss or
damage which may be occasioned thereby.  In the event Assignee or the Permitted
Assignee, as the case may be, shall not remove its property from the leased
premises within ten (10) days after Assignee or Permitted Assignee has vacated
the leased premises, then such property shall be deemed abandoned by Assignee or
Permitted Assignee and Assignor may dispose of the same without liability to
Assignee or Permitted Assignee.

 

Section 7.              Miscellaneous.

 

 (a)          Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by facsimile transmission
(provided that such facsimile is confirmed by the sender by expedited delivery
service in the manner previously described), sent to the intended addressee at
the address set forth below, or to such other address or to the attention of
such other person as the addressee will have designated by written notice sent
in accordance herewith.  Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement will be as
follows:

 

13

--------------------------------------------------------------------------------


 

If to Assignor:

 

AT&T Corp.

 

 

55 Corporate Drive

 

 

Room 32A03

 

 

Bridgewater, NJ 08807-1265

 

 

Attn:   Jack Colasurdo

 

 

(908) 658-7747 (tele.)

 

 

(908) 658-2191 (fax)

 

 

 

with a copy to:

 

Lawrence F. Reilly, Esq.

 

 

Pitney, Hardin, Kipp & Szuch LLP

 

 

200 Campus Drive

 

 

Florham Park, New Jersey 07932

 

 

(973) 966-6300 (tele.)

 

 

(973) 966-1550 (fax)

 

 

 

If to Assignee:

 

c/o Mack-Cali Realty Corporation

 

 

11 Commerce Drive

 

 

Cranford, New Jersey 07016

 

 

with separate notices to the attention of:

 

 

Mr. Mitchell E. Hersh

 

 

(908) 497-2009 (tele.)

 

 

(908) 272-0214 (fax)

 

 

and

 

 

Roger W. Thomas, Esq.

 

 

(908) 272-2612 (tele.)

 

 

(908) 497-0485 (fax)

 

 

 

with a copy to:

 

Martin E. Dollinger, Esq.

 

 

Greenbaum, Rowe, Smith, Ravin, Davis & Himmel, LLP

 

 

99 Wood Avenue South

 

 

Iselin, New Jersey 08830

 

 

732-549-5600 (tele.)

 

 

732-549-1881 (fax)

 

Notices given by (i) overnight delivery service as aforesaid shall be deemed
received and effective on the first business day following such dispatch and
(ii) facsimile transmission as aforesaid shall be deemed given at the time and
on the date of machine transmittal provided same is sent and confirmation of
receipt is received by the sender prior to 4:00 p.m. (EST) on a business day (if
sent later, then notice shall be deemed given on the next Business Day). 
Notices may be given by counsel for the parties described above, and such
notices shall be deemed given by said party, for all purposes hereunder.

 

(b)           Assignment; Binding Effect.  The provisions hereof shall inure to
the benefit of, and shall be binding upon, the heirs, executors, administrators,
successors and assigns of the respective parties; provided, however, Assignee
may not assign this Agreement or any of Assignee’s rights hereunder to any
person or entity other than to a Permitted Assignee (as hereinafter defined). 
No permitted assignment of this Agreement shall relieve Assignee from

 

14

--------------------------------------------------------------------------------


 

any of its obligations hereunder.  As used herein, a “Permitted Assignee” shall
mean an affiliate of Assignee.  As used herein, an “affiliate” shall refer to an
entity that is controlled by the same entity that controls Assignee, or is
controlled by Assignee or Mack-Cali Realty L.P.  The terms “control” or
“controlled by” shall mean ownership of (i) more than fifty percent (50%) of the
outstanding voting stock of a corporation (or other equity and control interest
if not a corporation), or (ii) the possession of power to direct or cause the
direction of the management and policy of such corporation or other entity,
whether through the ownership of voting securities, by statute, or according to
the provisions of a contract.

 

(c)           Waivers.  No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein.  No extension
of time for performance of any obligation or act will be deemed an extension of
the time for performance of any other obligation or act.

 

(d)           Recovery of Certain Fees.  In the event a party hereto files any
action or suit against another party hereto by reason of any breach of any of
the covenants, agreements or provisions contained in this Agreement, then in
that event the substantially prevailing party will be entitled to have and
recover certain fees from the other party including all reasonable attorneys’
fees and costs resulting therefrom.  For purposes of this Agreement, the term
“attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
expenses of counsel to the parties hereto, which may include printing,
photocopying, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding.  The provisions of this Section 7(d) shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.

 

(e)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when assembled to include an original signature for
each party contemplated to sign this Agreement, will constitute a complete and
fully executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.

 

(f)            Severability.  If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

(g)           Entire Agreement.  This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings with respect thereto. 
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by

 

15

--------------------------------------------------------------------------------


 

written instrument, signed by the party to be charged or by its agent duly
authorized in writing, or as otherwise expressly permitted herein.

 

(h)           Governing Law.  THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS RULES.  ASSIGNOR AND
ASSIGNEE HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED.

 

(i)            Further Actions.  The parties agree to execute such instructions
to the Title Company and such other instruments and to do such further acts as
may be reasonably necessary to carry out the provisions of this Agreement.

 

(j)            Exhibits.  The following sets forth a list of Exhibits to the
Agreement:

 

Exhibit A

 

Assignment and Assumption of Lease for 15 Vreeland Property

Exhibit B

 

Assignment and Assumption of Lease for 290 Davidson Property

Exhibit C

 

Assignment and Assumption of Lease, Sublease and Consent Agreement for 30A
Vreeland Property

Exhibit D

 

Assignment and Assumption of Lease for 30B Vreeland Property

Exhibit E

 

Assignment and Assumption of Lease for 437 Ridge Property

Exhibit F

 

Assignment and Assumption of Lease for Teleport Property

Exhibit G

 

Prime Landlord Request Forms

Exhibit H

 

Lease Amendment for Kemble Plaza I Property

Exhibit I

 

Sublease for 290 Davidson Property

Exhibit J

 

Sublease for 15 Vreeland Property

Exhibit K

 

Form of Estoppel Certificate for Louis Berger Sublease

Exhibit L

 

Forms of Estoppel Certificate for Leases

 

(k)           No Partnership.  Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Assignor and Assignee with respect
to the Property to be conveyed as contemplated hereby.

 

16

--------------------------------------------------------------------------------


 

(l)            Limitations on Benefits.  It is the explicit intention of
Assignee and Assignor that no person or entity other than Assignee and Assignor
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Assignee and Assignor or their respective successors and assigns as permitted
hereunder.  Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
a beneficiary of any term or provision of this Agreement or any instrument or
document delivered pursuant hereto, and Assignee and Assignor expressly reject
any such intent, construction or interpretation of this Agreement.

 

(m)          Waiver of Jury Trial.  ASSIGNEE AND ASSIGNOR EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY ASSIGNEE AND ASSIGNOR, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  ASSIGNOR OR ASSIGNEE, AS
APPLICABLE, IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY ASSIGNEE OR ASSIGNOR, AS
APPLICABLE.

 

(n)           During the Evaluation Period (or, as to the 15 Vreeland Property
and the portion of the 290 Davidson Property which is being subleased to
Assignor at closing, forty-five (45) days prior to the expiration of the
applicable sublease), Assignee shall determine what furniture in the Properties,
if any, it desires to keep at Closing or upon the expiration of any of the
subleases from Assignee to Assignor, as applicable.  Any furniture which
Assignee does not desire to keep shall be removed from the particular Property
by Assignor, either prior to the Closing or upon expiration of any applicable
sublease to Assignee.  Any furniture which Assignee desires to keep shall be
left in its Property by Assignor, either at Closing or upon the expiration of
any applicable sublease to Assignor.  Such furniture shall be transferred in its
“as is” condition, by an appropriate bill of sale  This paragraph shall survive
Closing.

 

[SIGNATURE BLOCKS ON NEXT PAGE]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have respectively executed this
Agreement as of the date indicated below.

 

 

Date Executed:

ASSIGNOR:

 

 

April 2, 2004

AT&T CORP., a New York corporation

 

 

 

By:

/s/ Debra D. Bell

 

 

Name:  Debra D. Bell

 

Title:   Global Real Estate Vice President

 

 

 

 

 

ASSIGNEE:

 

 

April 2, 2004

MACK-CALI REALTY CORPORATION

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

Name:   Mitchell E. Hersh

 

Title:    Chief Executive Officer

 

18

--------------------------------------------------------------------------------